Citation Nr: 0705099	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a right elbow 
disability.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1994 to June 1997.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  

The Board notes that an October 2003 rating decision, in 
pertinent part, granted service connection for a right knee 
disability, and assigned a noncompensable initial rating.  
The veteran perfected an appeal on the issue of entitlement 
to a compensable initial rating for right knee disability.  
Subsequently, in a July 2006 rating decision, the RO granted 
a 10 percent initial rating for the right knee disability.  
In a written statement received in September 2006, the 
veteran indicated that "I am happy that you have awarded me 
10 % disability for my right knee injury."  Thus, the Board 
considers the veteran satisfied with the current rating for 
the right knee disability, and that issue will not be 
considered in this decision.

In the September 2006 statement, the veteran also raised the 
issues of entitlement to service connection for a left knee 
disorder, and for a dental injury.  Those issues are referred 
to the RO for initial consideration.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.


REMAND

The veteran contends that she has a chronic right elbow 
disability due to an injury in service.  Her service medical 
records show that she complained of right elbow pain 
following a fall in May 1995.  Examination noted tenderness 
over the right olecranon.  X-rays of the right elbow were 
within normal limits, and there were no further right elbow 
complaints noted in the service medical records.  

The veteran reports symptoms of right elbow pain and locking 
which she believes are related to the injury in service, and 
has requested a VA examination.  As there is evidence of an 
injury in service and complaints of current disability, the 
Board finds that a VA examination to assess the veteran's 
allegations is appropriate.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and probable etiology of 
any current right elbow disorder(s).  Her claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  Any indicated 
tests or studies must be completed.  The 
examiner is requested to provide opinions as to 
the correct diagnosis for any current right 
elbow disability and whether there is a 50 
percent or greater probability that any such 
disability is related to the veteran's active 
military service, to include the right elbow 
injury documented in May 1995.  The examiner 
must explain the rationale for all opinions 
given.

2.  The RO should again review the claim.  If it 
remains denied, the veteran should be furnished 
an appropriate supplemental statement of the 
case and given the opportunity to respond.

The case should then be returned to the Board, if in order.  
No action is required of the veteran until she is notified.  
She is advised that failure to report for a scheduled 
examination would result in adjudication of her claim based 
on the evidence of record (which does not show a nexus 
between her current disability and service).  38 C.F.R. § 
3.655.  She has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



